10
11
12
13
14
15
16
17
18
19
20
21
22

23

Case 2:21-cv-00100-RAJ-JRC Document 34 Filed 03/29/21 Page 1 of 2

Honorable Richard A. Jones
Honorable J. Richard Creatura

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
IAN SIMMERS,
No. 2:21-cv-00100-RAJ-JRC
Plaintiff,
DECLARATION OF SALLY RUSK
Vv.
KING COUNTY, e¢ ai., Noted on Motion Calendar:
April 2, 2021
Defendants.

 

 

 

 

| declare under penalty of perjury that | am over the age of 18 and competent to
testify, and that the following is true and based on my personal knowledge:

1. | am the daughter of Detective Sergeant Clement Rusk, one of the King
County Sheriffs Deputies named in Mr. Simmers’ lawsuit.

2. My father died on February 5, 2007. To the best of my knowledge, my
mother, Julia Lee Rusk, was the sole heir of my father’s estate. My mother then died in
2014.

Mar 27, 2021
Signed , at Seattle, Washington.

Sally Rush

Sally Rusk

 

SEAMARK LAW GROUP PLLC
400 WINSLOW Way E, STE 230
BAINBRIDGE ISLAND, WA 98110

(206) 502-2510

DECL. OF SALLY RUSK
(No. 2:21-cv-00100-RAJ-JRC) - 1
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:21-cv-00100-RAJ-JRC Document 34 Filed 03/29/21 Page 2 of 2

CERTIFICATE OF SERVICE
| certify that on the date below | electronically filed the foregoing document with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following:
Attorneys for Plaintiff
David B. Owens

John Hazinski

Attorney for King County
Samantha D. Kanner

Attorneys for Bothell Defendants

Shannon M. Ragonesi

Paul J. Triesch

| further certify that on the date below | mailed by U.S. Postal Service a copy of the
foregoing document to the following non-CM/ECF participants:

N/A

DATED: March 29, 2021

s/Geoff Grindeland
Geoff Grindeland

SEAMARK LAW GROUP PLLC
400 WINSLOW Way E, STE 230
BAINBRIDGE ISLAND, WA 98110

(206) 502-2510

DECL. OF SALLY RUSK
(No. 2:21-cv-00100-RAJ-JRC) - 2
